DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9 and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fine (US 2011/0249109 A1).
Regarding claim 1, Fine shows a light emitting device, comprising:  2at least one LED stack (imaging integrated circuit 113 in FIG. 2); 3electrode pads (electrode 631) disposed on the LED stack; and 4cantilever electrodes (spring clips 123) disposed on the electrode pads, respectively, swherein each of the cantilever electrodes has a fixed edge that is fixed to one of the 6electrode pads ( interface between 123 and 631) and a free standing edge ( see FIG. 4) that is spaced apart from the one of the electrode pads (see FIG. 4).  
Regarding claim 2, Fine shows a light emitting device, wherein the free standing edge of the 2cantilever electrode is bent in a direction away from the at least one LED stack (see FIG. 4).

Regarding claim 9, Fine shows display panel, comprising, wherein at least one free standing edge of the 2cantilever electrodes extends outwardly beyond an area of the at least one LED stack (see FIG. 2).
Regarding claim 17, Fine shows a display apparatus, comprising:  2a display panel comprising:  3a circuit board (element 125/127 in FIG. 2) having pads ( pad 131);  4light emitting devices ( element 113) electrically connected to the pads and arranged on the s circuit board (see FIG. 2); and  32an adhesive layer ([0112]) disposed between the circuit board and the light emitting devices to adhere the circuit board and the light emitting devices (see FIG. 2), wherein:  8each of the light emitting devices comprises:  9at least one LED stack (element 113);  ioelectrode pads ( electrode 631) disposed on the LED stack; and  iicantilever electrodes ( element 123) disposed on the .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 10-11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fine (US 2011/0249109 A1) in view of Ikeda et al. (Ikeda, US 2017/0146510).
Regarding claims 3, Fine teaches multi-layer cantilever electrodes ( electrodes 631), but fails to teach  the cantilever electrodes includes at least two metal layers having  different thermal  expansion coefficients from each other and the metal layers include at least one of Ni,Co,Cu,Ti,Al, and Pt.
at least one of Ni,Co,Cu,Ti,Al, and Pt ([ 0050]). At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to use a multi-layer cantilever electrodes with different thermal expansion because the electrode may adjustable depends on temperature and able to identify nucleic acid that would have use for treatments for genetic diseases as taught by Ikeda in ([0002]).

Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fine (US 2011/0249109 A1) in view of Hajati et al. (Hajati, US 2020/0090569).
Regarding claims 7-8 and 18, Fine teaches light emitting devices, but fails to teach the light emitting devices are disposed at a pitch of about 50 um or 10 um or less.
However, Hajati teaches plurality LEDs are disposed at a pitch of about 50 um or 10 um or less ([0049]). At the time the invention was made, it would have been obvious to a person having ordinary skill in the art to replace Fine”s LEDs with Hajati’s LED device, because it have arrange more devices in the die and would have better light output. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fine (US 2011/0249109 A1) in view Cok et al. (Cok, US 2019/0333901).
Regarding claims 5, Fine teaches a light emitting device, but fails to teach the light emitting device has a width of about 10 um or less.
However, Cok, teaches the light emitting device has a width of about 10 um or less ([0104]).  At the time the invention was made, it would have been obvious to a . 


Allowable subject matter
Claims 4, 12-16 and 20are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ELIAS ULLAH/Primary Examiner, Art Unit 2893